Citation Nr: 0407784	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Timeliness of the filing of a substantive appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  He died in February 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO, in pertinent part, denied entitlement 
to service connection for the cause of the veteran's death, 
and DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (2003).

In July 2001 the Board denied entitlement to service 
connection for the cause of the veteran's death, and remanded 
the claim of entitlement to DIC benefits pursuant to the 
criteria of 38 U.S.C.A. § 1318 to the RO for issuance of a 
Statement of the Case (SOC), and advisory to the appellant to 
file a substantive if she wanted appellate review.

In February 2002 the RO issued a SOC to the appellant; 
however, she did not file a substantive appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The RO issued a statement of the case on February 27, 
2002.  The appellant did not file a timely substantive 
appeal.


CONCLUSION OF LAW

The appellant's claim of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318 is dismissed for failure to file a 
timely substantive appeal.  38 U.S.C.A. §§ 7105, 7108; 
38 C.F.R. §§ 3.012, 3.159, 20.200, 20.300, 20.302, 20.303, 
20.305 (2003); Sabonis v. Brown, 6 Vet. App. 426 (1994); 
VAOPGCPREC 9-97; VAOPGCPREC 9-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

As noted above, the Board has the authority to adjudicate or 
address in the first instance the question of timeliness of a 
substantive appeal and may dismiss an appeal in the absence 
of a timely filed substantive appeal.  VAOPGCPREC 9-99.  When 
the Board discovers in the first instance that no substantive 
appeal has been filed in a case certified to the Board for 
appellate review by the agency of original jurisdiction, it 
may dismiss the appeal. Id.  However, the Board should afford 
the claimant appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness. Id.

In February 2004, the Board sent the appellant notice that 
her substantive appeal may not have been filed on time with 
respect to her claim of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  The appellant was provided the 
necessary regulations pertaining to a determination of the 
filing of a timely substantive appeal.  She was also given 
the opportunity to respond with further argument and/or 
evidence, as well as to request a hearing on the matter.

The appellant responded in February 2004 that she had no 
evidence or written argument to present and that she did not 
wish to request a hearing.  As such, the Board finds that the 
appellant was provided adequate notice of the Board's 
intention to adjudicate whether a timely notice of appeal had 
been filed and she was given the opportunity to be heard.  
Id. 

In cases such as this, where the law is dispositive, the 
claim should be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


Criteria

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal. 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to Board of Veterans' Appeals," 
or a correspondence containing the necessary information. 
38 C.F.R. § 20.202.

The NOD and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. 38 C.F.R. § 20.300.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 
38 C.F.R. § 20.302(b)(1).  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same date of that 
letter for purposes of determining whether an appeal has been 
timely filed. Id.
Where a supplemental statement of the case (SSOC) is 
furnished, a period of 60 days from the date of mailing of 
the SSOC will be allowed for response.  The date of mailing 
of the SSOC will be presumed to be the same as the date of 
the SSOC for purposes of determining whether a response has 
been timely filed. 38 C.F.R. § 20.302(c).

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a SSOC when 
such a response is required, may be granted for good cause. 
38 C.F.R. § 20.303.  A request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing the substantive appeal or response to 
the SSOC. Id.

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays, 
and legal holidays will be excluded. 38 C.F.R. § 20.305(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included. Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation. 38 C.F.R. 
§ 20.305(b).

If a claimant has not yet perfected an appeal and VA issues a 
SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  See VAOPGCPREC 
9-97.


Analysis

The Board has reviewed the evidence of record in light of the 
applicable laws and regulations and finds that the appellant 
failed to file a timely substantive appeal.  In this regard, 
in a March 1999 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  She was notified in a 
March 1999 letter, attached to the aforementioned rating 
decision, that entitlement to DIC, death pension and accrued 
benefits were also considered.

The appellant filed a NOD in May 1999 with regard to DIC 
benefits, however; a SOC was not issued.  The appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death was certified on appeal to the Board.

In a July 2001 decision, the Board remanded the appellant's 
claim of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318.  The Board found that while 
the appellant had filed a timely NOD, the RO had not issued a 
SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The SOC was issued on February 27, 2002.  Notice of the SOC 
was mailed to the appellant to the address of record.  The 
SOC was not returned as undeliverable and the regularity of 
the mail is presumed.  The appellant failed to file a VA Form 
9 or correspondence containing the necessary information to 
amount to a substantive appeal. 38 C.F.R. § 20.202.

The appellant contends that she never received notice of the 
SOC or a VA Form 9 to properly execute her appeal.  However, 
the Board would note that (1) the SOC was not returned as 
undeliverable and (2) the SOC was sent to the same address as 
the February 2004 letter informing her that she may have not 
timely filed a substantive appeal.  The appellant promptly 
replied to the February 2004 letter.  Moreover, the June 2002 
Appellant's Brief specifically indicated that a SOC was 
issued on February 27, 2002.  Thus, the Board finds the 
appellant's contention without merit.

Finally, while the appellant's representative filed a 
Statement of Representative in Appeals Case, dated May 23, 
2002, it was outside the 60-day period and clearly outside 
the remainder of the 1-year period from the date of mailing 
of the notification of the March 1999 rating decision. 
38 C.F.R. § 20.302(b)(1).  

Therefore, the Board finds that the appellant did not file a 
timely substantive appeal and as such, her claim of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
must be dismissed as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

As the appellant did not timely file a substantive appeal, 
her claim of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



